When the village ordained Croton Avenue as a main artery of travel pursuant to the authority contained in subdivision 2 of section 90 of the Vehicle and Traffic Law, the statute imposed on it the duty to erect and maintain a “stop” sign on Brookville Avenue near the intersection, and a failure properly to maintain the sign gives rise to a tort liability. It was a question of fact for the jury to determine whether the failure properly to maintain the sign was one of the proximate causes of the accident. (Nuss v. State of New York, 301 N. Y. 768; Foley v. State of New *930York, 294 N. Y. 275.) The verdict in favor of plaintiff Mae Murphy is excessive. Present — Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ.